EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jisun Choi on 7/14/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A battery stack assembly comprising:
a plurality of sleeves arranged in a stack along a common plane, each of the plurality of sleeves including a slot and defining an opening;
each battery cell of a plurality of battery cells positioned within a sleeve of the plurality of sleeves such that at least a portion of the each battery cell is accessible via the opening when positioned within a dedicated sleeve; and
one or more retention bands extending through each of the slots formed in the plurality of sleeves, wherein the one or more retention bands facilitate application of compression across the stack, and release of compression allows a chosen cell to be withdrawn from the dedicated sleeve,
wherein each of the plurality of sleeves comprises:
a front portion slidably coupled to the one or more retention bands;
a back portion slidably coupled to the one or more retention bands, wherein the front portion is slidable relative to the back portion upon the release of compression to allow the chosen cell to be removed; and


Claim 2 is cancelled.

Claim 9 is amended to recite:
A method for replacing a battery cell within a battery stack comprising a plurality of sleeves arranged in a stack along a common plane, each of the plurality of sleeves including a slot and defining an opening, each battery cell of a plurality of battery cells positioned within a sleeve of the plurality of sleeves such that at least a portion of the each battery cell is accessible via the opening when positioned within a dedicated sleeve, and one or more retention bands extending through each of the slots formed in the plurality of sleeves, wherein the one or more retention bands facilitate application of compression across the stack, wherein each sleeve of the plurality of sleeves [[includes]]comprises a front portion slidably coupled to the one or more retention bands, a back portion slidably coupled to the one or more retention bands, wherein the front portion is slidable relative to the back portion upon the release of compression to allow the chosen cell to be removed, and at least one tooth that extends into the opening, the at least one tooth configured to inhibit withdrawal of the battery cell positioned within a respective sleeve when the compression is applied, the method comprising:
relieving compression within the stack;
withdrawing a bad battery cell from the dedicated sleeve;
inserting a replacement cell into the dedicated sleeve; and
re-applying compression to the stack by compressing the stack along the one or more retention bands.

Claim 17 is amended to recite:
The battery stack assembly of claim 1, wherein 

Claim 1 is allowable. Claims 9-15, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/26/21, is hereby withdrawn and claims 9-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: the amendment filed 6/7/22 obviates the art rejections of 4/8/22 as stated in the Advisory Action mailed 6/14/22. As cited with the Advisory Action, the Jin ‘519 reference is now the most relevant reference. It is the Office’s position that Jin can reject claim 1 as filed on 6/7/22 by disclosing sleeves 150, band 130, and teeth (the element depicted in Figure 4A near 215b). However, Jin’s band is akin to a bracket and seemingly fastened in a more permanent though replaceable manner. Jin is not concerned with decompressing the bracket for removable in a slidable fashioned as recited in previously presented claim 2. Thus claim 1 (and method claim 9) are amended to include the limitations of claim 2. There is no motivation on the prior art of record to modify Jin to include these features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725